DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US 2015/0379909; hereinafter Yu).
•	Regarding claim 1, Yu discloses an electroluminescence display apparatus (figure 4) comprising: 
a display panel including (figure 4) a first pixel (any one of elements P in figures 4 and 5) and a second pixel (any other of elements P in figures 4 and 5); 
a first current integrator coupled to the first pixel through a first sensing channel to sense a first current from the first pixel (element CI1 in figures 5-7 and ¶s 75 and 83), the first current integrator configured to generate a first output voltage based on the first current from the first pixel (¶s 75 and 83); 
a second current integrator coupled to the second pixel through a second sensing channel to sense a second current from the second pixel (element CI2 in figures 5-7 and ¶s 75 and 84), the second current integrator configured to generate a second output voltage based on the second current from the second pixel (¶s 75 and 84); and 
a sampling capacitor including a first electrode and a second electrode (element CS in figures 5 and 7 and ¶s 86 and 87), the first electrode of the sampling capacitor coupled to an output terminal of the first current integrator and the second electrode of the sampling capacitor coupled to an output terminal of the second current integrator (note the relationship between elements CI1, CI2, and CS in figure 7 and ¶s 86 and 87).
•	Regarding claim 2, Yu discloses everything claimed, as applied to claim 1.  Additionally, Yu discloses where the sampling capacitor is configured to sample a difference voltage between the first output voltage and the second output voltage (¶s 82, 86, and 87).

Allowable Subject Matter
Claims 3-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest:
a.	In claim 3, where “a sampling voltage stored in the sampling capacitor is higher than a dummy output voltage, which is one of the first output voltage or the second output voltage, and is lower than a valid output voltage which is the other of the first output voltage or the second output voltage”, in combination with all the limitations in claim 1.
b.	In claim 10, where the electroluminescence display apparatus further comprises “a first switch applying a sampling reference voltage to a dummy sampling node coupled to one side of the sampling capacitor” and “the first switch is turned on after the difference voltage between the first output voltage and the second output voltage is sampled by the sampling capacitor”, in combination with all the remaining limitations in the claim and all the limitations in the claims from which it depends.
c.	Claims 4-22 are objected to based on their dependence from one of claims 1 and 2.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Fang et al (US 2019/0130813) disclose a plurality of dummy sensing circuits (see at least figures 7 and 8 and ¶s 32-35)
b.	Do et al (US 2020/0202787) disclose a sensing circuit which supplies a dummy sensing voltage to a first pixel and a sensing voltage to a second pixel adjacent to the first pixel (see at least figure 9 and ¶s 117-120)
c.	Jun et al (US 2020/0348786) disclose a sensing circuit in which the outputs of a plurality of integrator circuits are each coupled to a common signal line by a capacitor (see at least figure 22)

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        06/04/2022